DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 19, change “the transverse direction” to -- a transverse direction --
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, 13, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2018/0245797 A1). 
	Regarding Claim 1, Johnson teaches of an oven appliance (10) defining a vertical direction (“V”), a lateral direction (“L”), and a transverse direction (“T”) (see at least [0044] and Figs. 1, 2), the oven appliance comprising: 
	a cabinet (12) defining a cooking chamber (14) (see Figs. 1, 2); 
	a cooktop (44) positioned at a top of the cabinet (as is shown in Figs. 1, 2) and comprising one or more heating elements (46) (see at least [0029] and Figs. 1, 2); and 	
	a control panel assembly (36) positioned adjacent the cooktop proximate a front of the cabinet along the transverse direction (as is shown in Figs. 1-3), the control panel assembly comprising: 
		an external housing (A) defining a top opening (O) and an air plenum (58) (see at least [0037], [0044], Figs. 1, 3, 4 and Examiner Annotated Fig. 4 below); 
		a display assembly (39) mounted in the top opening (as is shown in Figs. 1 and 4) (see at least [0034] and Figs. 1-4); 
		a cooling port (cooling port comprising opening (76)) positioned between the cooktop and the display assembly along the transverse direction (see at least [0044] and Figs. 3, 4); and 
		a fan assembly (92) for urging a flow of air through the cooling port and across the display assembly (see at least [0049] and Fig. 3).


    PNG
    media_image1.png
    646
    695
    media_image1.png
    Greyscale

	
	Regarding Claim 8, Johnson also teaches that a bottom surface of the display assembly is positioned within the air plenum (58) (as is evident from at least [0037], [0044] and Figs. 1-4).

	Regarding Claim 9, Johnson also teaches of control electronics (“controller 38”) positioned within the air plenum (58) (see at least [0037] and Figs. 3, 4).

	Regarding Claim 10, Johnson also teaches of one or more control knobs (37) mounted on a front surface of the external housing (the frontal surface that elements (37) are disposed on that is exposed to users of the appliance as can be observed in Figs. 1-4) (see at least [0034] and Figs. 1-4).

	Regarding Claim 11, Johnson also teaches of a cooling duct (cooling duct that comprises passages (78) and (56)) providing fluid communication between a rear port (96) defined proximate a rear of cabinet (see Fig. 3) and the cooling port (76), wherein the fan assembly (92) is mounted within the cooling duct (as can be observed in Fig. 3) (see at least [0036], [0044] and Figs. 3, 4).

	Regarding Claim 13, Johnson also teaches that the flow of air is discharged from the air plenum (58) through the cooling port (76) (see at least [0036], [0044] and Figs. 3, 4).

	Regarding Claim 17, Johnson taches of a control panel assembly (36) for an oven appliance (10) (see at least [0034] and Figs. 1-4), the oven appliance comprising a cabinet (12) defining a cooking chamber (14) and a cooktop (44) positioned on top of the cabinet (as is shown in Figs. 1, 2) and comprising a heating element (46) (see at least [0029] and Figs. 1, 2), the control panel assembly comprising:  
	an external housing (A) defining a top opening (O) and an air plenum (58) (see at least [0037], [0044], Figs. 1, 3, 4 and Examiner Annotated Fig. 4); 
	a display assembly (39) mounted in the top opening (as is shown in Figs. 1 and 4) (see at least [0034] and Figs. 1-4); 
	a cooling port (cooling port comprising opening (76)) positioned between the cooktop and the display assembly along a transverse direction (“T”) (see at least [0044] and Figs. 1-4); and 
	a fan assembly (92) for urging a flow of air through the cooling port and across the display assembly (see at least [0049] and Fig. 3).

	Regarding Claim 20, Johnson also teaches of a cooling duct (cooling duct that comprises passages (78) and (56)) providing fluid communication between a rear port (96) defined proximate a rear of cabinet (see Fig. 3) and the cooling port (76), wherein the fan assembly (92) is mounted within the cooling duct (as can be observed in Fig. 3) (see at least [0036], [0044] and Figs. 3, 4).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kwon (WO 2012086902 A1) (see attached original document and translation for reference). 
	Regarding Claim 2, Johnson teaches the oven appliance of Claim 1 (see the rejection for Claim 1) in addition to the control panel assembly further comprising an internal housing (B) spaced apart from the external housing (A) to define the air plenum (58) (see Examiner Annotated Fig. 4) and an ambient port (74) defined within the external housing or the internal housing (ambient port (74) is defined within the external housing - see at least [0044] and Examiner Annotated Fig. 4).
	Johnson fails to explicitly teach of an embodiment wherein the fan assembly is mounted within the air plenum for urging the flow of air through the ambient port and the cooling port. However, such configuration is known in the art. 
	Kwon discloses a relatable cooking appliance (Fig. 1) that comprises an air plenum (210) that houses control electronics (230) of the appliance (see at least pg. 5 of the translation and Fig. 1). Kwon teaches of mounting a fan assembly (240) directly within the air plenum for urging a flow of cooling air through a cooling port (260) of the air plenum (210) and that doing so is advantageous because it provides means for directly discharging heat that is generated within the plenum to a location “outside” of the plenum (see at least pg. 6 of the translation and Figs. 1, 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Johnson by mounting a fan assembly directly within the existing air plenum for urging a flow of cooling air through the existing cooling port based on the teachings of Kwon. Doing so would have provided means for directly discharging heat that is generated within the plenum to a location “outside” of the plenum thereby enhancing the cooling ability of the appliance. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 3, Johnson also teaches that the ambient port (74) is defined on a front surface of the external housing (As can be observed in Examiner Annotated Fig. 4, ambient port (74) is defined on a frontal surface of the external housing relative to the front of the appliance. Thus, the surface that ambient port (74) is disposed on as is shown in Fig. 4 constitutes “a front surface” of the external housing as claimed.). 

	Regarding Claim 4, Johnson also teaches of a door (16) pivotally mounted to the cabinet to provide selective access to the cooking chamber (see at least ]0025] and Figs. 1, 2), wherein the ambient port is positioned in a bottom face of the external housing above the door when the door is in the closed position (as is shown in Examiner Annotated Fig. 4). 

	Regarding Claim 18, Johnson teaches the control panel assembly of Claim 17 (see the rejection for Claim 17) in addition to an internal housing (B) spaced apart from the external housing (A) to define the air plenum (58) (see Examiner Annotated Fig. 4) and an ambient port (74) defined within the external housing or the internal housing (ambient port (74) is defined within the external housing - see at least [0044] and Examiner Annotated Fig. 4).
	Johnson fails to explicitly teach of an embodiment wherein the fan assembly is mounted within the air plenum for urging the flow of air through the ambient port and the cooling port. However, such configuration is known in the art. 
	Kwon discloses a relatable cooking appliance with a control panel assembly (see Figs. 1, 2) that comprises an air plenum (210) that houses control electronics (230) of the appliance (see at least pg. 5 of the translation and Fig. 1). Kwon teaches of mounting a fan assembly (240) directly within the air plenum for urging a flow of cooling air through a cooling port (260) of the air plenum (210) and that doing so is advantageous because it provides means for directly discharging heat that is generated within the plenum to a location “outside” of the plenum (see at least pg. 6 of the translation and Figs. 1, 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control panel assembly taught by Johnson by mounting a fan assembly directly within the existing air plenum for urging a flow of cooling air through the existing cooling port based on the teachings of Kwon. Doing so would have provided means for directly discharging heat that is generated within the plenum to a location “outside” of the plenum thereby enhancing the cooling ability of the assembly. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 5-7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson. 
	Regarding Claim 5, Johnson teaches the oven appliance of Claim 1 (see the rejection for Claim 1) in addition to an air deflector (96) that at least partially defines the cooling port (via openings (98) that expel air out of the appliance) (see at least [0053] and Figs. 1, 3, 9 and 10). 
	Johnson fails to explicitly teach that the air deflector extends toward the display assembly along the transverse direction to direct the flow of air across a top surface of the display assembly. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the existing air deflector such that it would direct the flow of air across a top surface of the display assembly as claimed as opposed to the vertical direction shown in Fig. 3, since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 	
In the instant case, the air deflector merely needs to be able to vent air from the appliance to perform its function. Simply repositioning the existing air deflector such that it would direct the flow of air across a top surface of the display assembly as claimed as opposed to a vertical direction as is shown in Fig. 3 would not have modified operation of the device because either configuration would still allow the air deflector to expel air and thus perform its function (as is evident from at least [0053] and Figs. 1-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the existing air deflector such that it would direct the flow of air across a top surface of the display assembly as claimed. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 6, Johnson also teaches that the air deflector (96) is defined by a grate (grate comprising openings (98)) positioned on the cooktop (as is shown in Figs. 1-3) (see at least [0053] and Figs. 1-3). 

	Regarding Claim 7, Johnson teaches the oven appliance of Claim 5 (see the rejection for Claim 5), in addition to the air deflector (96) being fastened to a rear of the external housing using a mechanical fastener (the screw-type fastener that secures element (96) to the appliance as is shown in at least Fig. 9). 
Johnson fails to explicitly disclose an embodiment wherein the air deflector is in the form of an L-shaped bracket. However, merely utilizing an air deflector that is in the form of an L-shaped bracket as opposed to utilizing an air deflector that is in the form of a grate would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that utilizing an air deflector that is in the form of an L-shaped bracket as opposed to utilizing an air deflector that is in the form of a grate is not critical to the invention and that using utilizing an air deflector that is in the form of an L-shaped bracket as opposed to utilizing an air deflector that is in the form of a grate does not serve any advantage, particular purpose, or solve a stated problem since the specification discloses that either configuration can be used within the invention and that either configuration works equally well (see Fig. 4 vs. Fig. 5 of the instant application). Moreover, an air deflector in the form of a grate is claimed in Claim 6 of the instant application which further demonstrates that specifically using utilizing an air deflector that is in the form of an L-shaped bracket is not critical to the invention. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Johnson teaches that the air deflector (96) is defined by a grate (grate comprising openings (98)) and is positioned on the cooktop (as is shown in Figs. 1-3) (see at least [0053] and Figs. 1-3) which, as is evident from the specification, fulfills the same purpose equally as well as an air deflector that is in the form of an L-shaped bracket.
	Therefore, it would have been prima facie obvious to modify the appliance taught by Johnson by utilizing an air deflector that is in the form of an L-shaped bracket within the appliance as opposed to utilizing an air deflector that is in the form of a grate since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 14, Johnson teaches the oven appliance of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of an embodiment wherein the flow of air is drawn into the air plenum through the cooling port as opposed to the flow of air being discharged from the air plenum through the cooling port. However, merely switching the direction of air flow within the appliance such that the flow of air would be drawn into the air plenum through the cooling port as opposed to the flow of air being discharged from the air plenum through the cooling port would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that air can flow in either direction and that either air flow direction works equally well (see Claim 13 of the instant application vs. Claim 14 of the instant application) - thus it is apparent that specifically configuring the direction of air flow within the appliance to flow such that it is drawn into the air plenum through the cooling port as opposed to being discharged from the air plenum through the cooling port is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem. Moreover, opposing air flow configuration are claimed in the instant application (see Claim 13 of the instant application vs. Claim 14 of the instant application) which further indicates that specifically configuring the direction of air flow within the appliance to flow such that it is drawn into the air plenum through the cooling port as opposed to being discharged from the air plenum through the cooling port is not critical to the invention. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Johnson teaches of an air flow direction wherein the flow of air is discharged from the air plenum through the cooling port (as is shown in Fig. 3) which the instant application discloses to be an acceptable alternative to an air flow direction wherein the flow of air is drawn into the air plenum through the cooling port. 
	Therefore, it would have been prima facie obvious to modify the appliance taught by Johnson by merely switching the direction of air flow within the appliance such that the flow of air would be drawn into the air plenum through the cooling port as opposed to the flow of air being discharged from the air plenum through the cooling port since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 19, Johnson teaches the assembly of Claim 17 (see the rejection for Claim 17) in addition to an air deflector (96) that at least partially defines the cooling port (via openings (98) that expel air out of the appliance) (see at least [0053] and Figs. 1, 3, 9 and 10). 
	Johnson fails to explicitly teach that the air deflector extends toward the display assembly along a transverse direction to direct the flow of air across a top surface of the display assembly. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the existing air deflector such that it would direct the flow of air across a top surface of the display assembly as claimed as opposed to the vertical direction shown in Fig. 3, since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 	
In the instant case, the air deflector merely needs to be able to vent air from the appliance to perform its function. Simply repositioning the existing air deflector such that it would direct the flow of air across a top surface of the display assembly as claimed as opposed to a vertical direction as is shown in Fig. 3 would not have modified operation of the device because either configuration would still allow the air deflector to expel air and thus perform its function (as is evident from at least [0053] and Figs. 1-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the existing air deflector such that it would direct the flow of air across a top surface of the display assembly as claimed. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Neal et al. (US 2020/0092958 A1) (hereinafter “Neal”). 
	Regarding Claim 12, Johnson teaches the oven appliance of Claim 11 (see the rejection for Claim 11), but fails to explicitly teach that the cooling duct passes over a bottom surface of the display assembly. However, such configuration is known in the art. 
	Neal discloses a relatable cooking appliance (Fig. 1) with a cooling duct (24) and a display assembly (6) (see at least [0031], [0034] and Figs. 1, 2). Neal teaches of configuring at least a portion of the cooling duct to pass directly over a bottom surface of the display assembly (as is shown in Fig. 2) and that it is advantageous to do so because the direct airflow better facilitates cooling of the display assembly such that “overheating” can be prevented (see at least [0033] and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Johnson by configuring at least a portion of the cooling duct to pass directly over a bottom surface of the display assembly as is taught by Neal. Doing so would have better facilitated cooling of the display assembly such that “overheating” of the display assembly could be prevented. Note that such modification would have necessarily resulted in the invention as claimed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Estrella et al. (US 2015/0369491 A1) (hereinafter “Estrella”). 
	Regarding Claim 15, Johnson teaches the oven appliance of Claim 1 (see the rejection for Claim 1) in addition to the display assembly having a top surface oriented in the vertical direction (as is shown in Figs. 1-4), but fails to explicitly teach that the display assembly is a liquid crystal display. However, liquid crystal displays are well known in the art. 
	Estrella discloses a relatable oven with a control panel cooling system (see Abstract and Figs. 1, 2) that comprises a display assembly (34) (see at least [0028] and Fig. 1). Estrella teaches of configuring the display assembly to be a liquid crystal display (“liquid crystal display”) and that doing so is advantageous because it enables a “capacitive glass touchscreen capability” (see at least [0028] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Johnson by configuring the display assembly to be a liquid crystal display based on the teachings of Estrella. Doing so would have enabled the display assembly to have a capacitive glass touchscreen capability which would have enhanced the experience of users to the appliance. Note that such modification would have necessarily resulted in the invention as claimed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Christensen Phillips et al. (US 2020/0041136 A1) (hereinafter “Phillips”). 
	Regarding Claim 16, Johnson teaches the oven appliance of Claim 1 (see the rejection for Claim 1), but fails to explicitly teach of an embodiment wherein the fan assembly comprises one or more axial fans mounted over an ambient port. However, such configuration is known in the art. 
	Phillips discloses a relatable cooking appliance (Fig. 1) that comprises a fan assembly (200) with one or more axial fans (202, 204) mounted over an ambient port (260) (see at least [0043]-[0044] and Figs. 2-5). Phillips teaches that such arrangement is advantageous because, inter alia, a plurality of fresh air “inlets” in the rear of the appliance can be used to feed the ambient port such that a substantial amount of cool “fresh air” can be supplied to the fan assembly and then into the appliance for cooling (see at least [0043]-[0046] and Figs. 2-5).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Johnson by configuring the fan assembly to comprise one or more axial fans mounted over an ambient port based on the teachings of Phillips. Doing so would have enabled a substantial amount of cool “fresh air” from the rear of the appliance to be supplied to the fan assembly and then into the appliance for cooling. Note that such modification would have necessarily resulted in the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kahlke et al. (US 6,067,980) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/7/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762